Title: From Thomas Jefferson to Craven Peyton, 2 November 1802
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
            Washington Nov. 2. 1802.
          
          I recieved by last post your favor of Oct. 27. informing me of the purchase of the lands of Bennet Hill Henderson, Eliza Henderson, Frances Henderson, Lucy Henderson & Nancy Henderson for 650. £ and the widow’s dower for £250. certainly I am very glad to get them secured, but the paiment of £650. by the 10th. instant is utterly out of my power. from this time to February I have to pay for [some] parcels of lands adjoining Monticello bought of mr Overton & mr Brown & mr Wells, for the hire of 10. negroes, for 450. barrels of corn, & for work done by workmen this last summer [. . .] it was in contemplation of this that I had wished you to put off the paiment for Henderson’s land, if purchased, till some time next year. I am therefore in great pain lest in endeavoring to serve me you should be incommoded yourself. in order to see the earliest time at which I could possibly raise the money, I have taken a rigorous view of all my engagements and probable current expences, & of my resources, and I find that I could pay 1000. D. in the 1st. week of February, 1000. D. in the 1st. week in March, and the remaining 1000. D. in the summer, say by July. should you not be able to make this answer your purpose, I know not what else to propose, having really nothing better in my power. I shall therefore be very anxious to hear from you by return of post or as soon as you can write. accept my friendly respects & best wishes.
          
            Th: Jefferson
          
        